         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  KETWON WESTMORELAND,

                                                 Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 618-085

                  MR. PINEIRO,

                                                 Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated January 31, 2019 adopting the Report and Recommendation as the

                    Court's opinion, that Plaintiff's objections are overruled and his Complaint is dismissed without

                    prejudice; furthermore, Plaintiff is denied in forma pauperis status on appeal, and this case stands

                    closed.




            01/31/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
